Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-7-2007

Vavro v. AK Steel Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4161




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Vavro v. AK Steel Co" (2007). 2007 Decisions. Paper 250.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/250


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


               Nos. 06-4161and 06-4488


               PHILLIP A. VAVRO,
                          Appellant
                       v.
    A.K. STEEL CO; UNIVERSITY OF MICHIGAN;
 UNIVERSITY OF MICHIGAN SCHOOL OF MEDICINE;
      JAMES W. ALBERS; STANLEY BERENT;
           RAILROAD OCCUPATIONAL
    INTRA-INDUSTRY CLAIMS ORGANIZATION;
JOHN AND MARY DOES 1-100; DOE CORPORATIONS,
     PARTNERSHIPS OR OTHER ENTITIES 1-100
                 Case No. 06-4161


             PHILLIP A. VAVRO,
                         Appellant
                      v.
    ASSOCIATION OF AMERICAN RAILROADS;
     NEUROBEHAVIORAL RESOURCES, INC.
               Case No. 06-4488


      Appeals from the United States District Court
        for the Western District of Pennsylvania
     (D.C. Civil Nos. 05-cv-00321and 06-cv-00115)
      District Judge: Honorable David S. Cercone


      Submitted Under Third Circuit LAR 34.1(a)
                 November 2, 2007

Before: RENDELL, WEIS and NYGAARD, Circuit Judges.

               Filed: November 7, 2007
                               OPINION OF THE COURT


RENDELL, Circuit Judge.

       This case involves numerous state and federal claims brought by Phillip Vavro

against various defendants in two different cases, Vavro v. A.K. Steel Co. (06-4161)

(“Vavro I”) and Vavro v. Association of American Railroads (06-4488) (“Vavro II”).

       Vavro I was filed on March 10, 2005 and was assigned to Magistrate Judge Lisa

Pupo Lenihan. On January 27, 2006, Vavro commenced Vavro II. It was initially

assigned to Magistrate Judge Lenihan, but she recused herself because of a conflict with

counsel in that case. On August 1, 2006, the Magistrate Judge issued a report and

recommendation in Vavro I, recommending that the Defendants’ Joint Motion to Dismiss

the Third Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6) be granted. On August

3, 2006, Vavro filed a motion to “enforce” the recusal order entered in Vavro II in Vavro

I, which the District Court denied on August 9, 2006. On August 29, 2006, the Court

granted defendants’ motion to dismiss in Vavro I and, on September 21, 2006, granted the

defendants’ motion to dismiss in Vavro II.

       Vavro now appeals the orders of dismissal in Vavro I and Vavro II and the denial

of his motion for recusal in Vavro I. As to the denial of his motion for recusal, Vavro

failed to file a notice of appeal of the District Court’s order and therefore has waived any

appeal. With regard to the dismissal of Vavro I and Vavro II, we will affirm the orders of

the District Court for the reasons set forth in the Magistrate Judge’s thorough Report and

                                             2
Recommendation in Vavro I and the District Court’s carefully considered Memorandum

Opinion and Order in Vavro II.




                                         3